Citation Nr: 0029252	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-10 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky

THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for acquired 
psychiatric disability other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
August 1970, and from April 1976 to April 1978.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

The appeal was docketed at the Board in 1999.  A hearing was 
held before a hearing officer at the RO in March 1999, and 
the hearing officer's decision was entered in July 1999.  


FINDINGS OF FACT

1.  Any present PTSD with which the veteran may suffer is not 
etiologically related to either of his periods of service.

2.  Dysthymia was not present in service and it is not 
etiologically related to either of the veteran's periods of 
service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2000).

2.  Dysthymia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).


I.  PTSD

Service connection may be granted for disability which is 
either incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131.

The veteran asserts that he presently has PTSD due to several 
stressful events which transpired while he was in Vietnam.  
Specifically, as his claimed stressors, he cites the death of 
service comrades in his unit which occurred on dates 
including December 22, 1969, and June 1, 1970.  He also avers 
that he experiences graphic "dreams" related to an incident, 
for which no date is provided, in which a service comrade in 
his unit lost both legs in a booby trap explosion.  In this 
regard, service medical records pertaining to each of the 
veteran's periods of service are negative for any reference 
to a psychiatric problem or to PTSD per se.  Subsequent to 
service, when the veteran was psychologically evaluated under 
non-VA auspices (the name of the health care provider is not 
stated) in March 1997, he related that he was experiencing 
"trouble at" his place of work with a supervisor.  Objective 
findings on mental status examination included a mildly 
depressed mood; the assessment was PTSD.  When he was seen 
the following month, the veteran indicated that he had 
"turned to [the] union" for help against his supervisor; the 
assessment was PTSD.  

When he was seen at another non-VA facility, Park View 
Psychiatric Services, in February 1998, the veteran expressed 
criticism of the union where he worked and also indicated 
that he had nightmares related to experiences which had 
transpired in Vietnam.  The assessment, rendered apparently 
by a clinical social worker, was PTSD secondary to "Vietnam" 
and "subsequent" problems.  When the veteran was seen by the 
same social worker the following month, he referred to being 
discriminated against at work and also alluded to "war 
trauma"; the assessment was PTSD.

When he was examined by VA in June 1998, the veteran related 
that he was involved (as recorded by the examiner) "in a 
variety of combat situations", including encounters "where 
people were killed".  Findings on mental status examination 
included thought processes which "were well grounded in 
reality".  No acquired psychiatric disability was included 
among the recorded examination diagnoses.  The examiner 
further commented that "[e]ven [taking the symptoms reported 
by the veteran] at their worst", the symptomatology that he 
described did "not meet the diagnostic criteria for" PTSD.

When the veteran was examined by Dr. "Asumendi" at the Park 
View facility in July 1998, he was assessed as having PTSD 
due to an "employment dilemma", "interperson[al] prob[lems]", 
and deficient coping skills.  In apparently August 1998, the 
veteran was assessed by Dr. Asumendi as having PTSD due to 
"job conflicts" and an inadequate "supp[ort] system".  

In June 1999, the veteran was psychologically evaluated by 
VA.  The veteran indicated that he had dreams about Vietnam 
experiences, to include the killing of a child.  Findings on 
mental status examination included behavior which was 
described as being "fully appropriate".  The VA examiner, who 
indicated he had reviewed the veteran's file, observed that 
while the veteran had experienced significant combat in 
Vietnam, the veteran "was unable to give [the examiner] one 
specific incident that was traumatic, beyond the normal range 
of human experiences."  The VA examiner concluded that there 
was "insufficient evidence to conclude that the veteran" had 
PTSD.  

In considering the veteran's claim for service connection for 
PTSD, the Board would observe that, in addition to a 
diagnosis of PTSD, verification of the stressor on which such 
diagnosis is predicated is required for a valid claim of 
service connection for PTSD.  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  As to the latter requirement, the 
record does not reflect that the veteran has been awarded any 
service decoration, such as the Purple Heart or Combat 
Infantryman Badge, which is consistent with active engagement 
in combat, and thus, in the precise context of this aspect of 
the appeal, it would ordinarily be incumbent on the veteran, 
see Cohen, supra, to provide verification, perhaps by means 
of a credible statement from a service comrade, that any 
given claimed stressor actually transpired.  To be sure, in 
an April 1999 submission from the Headquarters of the United 
States Marine Corps, there is data confirming that 
individuals in the veteran's unit in Vietnam (the 2d Combined 
Action Group) were in fact killed on two of the dates he 
alleges, i.e., December 22, 1969, and June 1, 1970.  However, 
notwithstanding the foregoing substantiation of the veteran's 
assertion relative to the dates and deaths of service 
comrades, his claim for service connection for PTSD, on 
potentially two distinct bases, must fail.  

First of all, the latest evidence of record (the report 
pertaining to the veteran's June 1999 VA examination) 
reflects that the veteran does not currently have PTSD, the 
diagnosis of which, as noted above, is an element of a valid 
claim for service connection for PTSD.  While he was, it 
bears emphasis, assessed on several occasions in 1998 under 
the auspices of the Park View facility as having PTSD, the 
Board has some concerns as to the validity of the diagnosis.  
In such regard, there is no indication that the veteran was 
ever afforded pertinent psychological testing, such as the 
Mississippi Combat Scale.  In addition, the veteran's 
apparently initial (in February 1998) diagnosis at such 
facility as having PTSD was rendered by a social worker and 
there is some indication that such diagnosis may have been 
provisionally reiterated thereafter merely for record keeping 
purposes.  But even assuming (without conceding) for the sake 
of argument that the veteran presently has PTSD, the record 
reflects that on no occasion when PTSD was assessed (each 
instance, to be sure, having occurred under non-VA auspices) 
was it attributed to either of the veteran's lone confirmed 
stressors, i.e., those bearing on the deaths of service 
comrades in his unit.  Indeed, while the veteran was assessed 
as having PTSD by Dr. Asumendi at the Park View facility in 
July 1998 and August 1998, the PTSD was attributed 
exclusively to non-service factors, i.e., (collectively) an 
"employment dilemma", "interperson[al] prob[lems]", deficient 
coping skills, "job conflicts" and an inadequate "supp[ort] 
system".  The Board would observe, saliently, that the 
attribution of assessed PTSD to a claimed service stressor is 
requisite to a valid claim for service connection therefor.  
See Gaines v. West, 11 Vet. App. 353, 357 (1998).  After 
expending every effort to view the evidence presented in the 
foregoing record in a light most favorable to the veteran, 
the Board is still confronted with the clinical likelihood 
that the veteran does not presently have PTSD and, even if 
so, it is not related to service.  Given the foregoing, then, 
the Board is constrained to conclude that the preponderance 
of the evidence is against his claim for service connection 
for PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107.


II.  Acquired Psychiatric Disability other than PTSD

The veteran contends, in substance, that he presently has 
acquired psychiatric disability other than PTSD which is 
traceable to service.  In this regard, as was noted above, 
service medical records are negative for any reference to a 
psychiatric problem.  Disregarding (in view of the pertinent 
observation advanced by the Board in the preceding section) 
whether the veteran presently has PTSD, the lone presently 
assessed acquired psychiatric disability of record (other 
than PTSD) is dysthymia.  Such condition, assessed in 
conjunction with the veteran's examination by VA in June 
1999, was not indicated to be of any stated etiology.  The 
lone comment advanced by the examiner which is even facially 
probative of a service etiology is his assertion that the 
veteran's "symptomatic sequelae of any [Vietnam-related] 
stresses....appear to be [as opposed to PTSD] more in the range 
of dysthymia and appear to be currently related to job 
stressors."  However, while the Board has not (in assessing 
whether the veteran's dysthymia is etiologically related to 
service) disregarded the foregoing comment by the VA 
examiner, any probative weight it may carry with respect to 
service-incurred dysthymia is largely vitiated by the salient 
consideration that the only other affective disorder with 
which the veteran has been assessed subsequent to service, 
i.e., major depression (diagnosed under non-VA auspices in 
July 1997), was ascertained in response to wholly nonservice-
related complaints then advanced by the veteran, to include 
that a foreman with whom the veteran was having difficulty on 
the job was "backing down."  Given the latter observation, 
then, and in the absence of any evidence definitively 
attributing the veteran's lone currently assessed (other than 
PTSD) acquired psychiatric disability, dysthymia, to service, 
the Board concludes that the preponderance of the evidence is 
against his claim for service connection for acquired 
psychiatric disability other than PTSD.  38 U.S.C.A. §§ 1110, 
1131, 5107. 


ORDER

Service connection for PTSD is denied.

Service connection for acquired psychiatric disability other 
than PTSD is denied.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

 

